SUPPLEMENT DATED MARCH 23, 2015 to PROSPECTUSES DATED APRIL 29, 2011 FOR MASTERS ACCESS, MASTERS I SHARE, AND MASTERS EXTRA II PROSPECTUSES DATED APRIL 11, 2006, AS SUPPLEMENTED DECEMBER 29, 2006, AND PROSPECTUSES DATED MAY 1, 2006 FOR MASTERS IV AND MASTERS VII ISSUED BY DELAWARE LIFE INSURANCE COMPANY DELAWARE LIFE VARIABLE ACCOUNT F This supplement contains information regarding changes to investment options that are available under your Contract. Effective April 30, 2015, the names of the following investment options will change: Current Name New Name MFS® Bond Portfolio MFS® Corporate Bond Portfolio MFS® Research Bond Series MFS® Total Return Bond Series THIS SUPPLEMENT SHOULD BE READ AND RETAINED FOR FUTURE REFERENCE. Masters MFS3/2015
